      Case 4:20-cv-00354-WS-MJF Document 15 Filed 04/15/21 Page 1 of 3



                                                                             Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




AARON DAVID BERLIN,

      Petitioner,

v.                                                         4:20cv354–WS/MJF

MARK S. INCH,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 13) docketed March 24, 2021. The magistrate judge recommends that

Petitioner's petition for writ of habeas corpus be dismissed as untimely. Petitioner

has filed objections (ECF No. 14) to the magistrate judge’s report and

recommendation.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation is due to be

adopted based on the untimeliness of Petitioner’s petition for writ of habeas
      Case 4:20-cv-00354-WS-MJF Document 15 Filed 04/15/21 Page 2 of 3



                                                                             Page 2 of 3


corpus. Like the magistrate judge, the undersigned finds that Petitioner has failed

to establish a tenable actual-innocence gateway to overcoming the statute-of-

limitations bar to consideration of his claims. Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 13) is

hereby ADOPTED and incorporated by reference into this order.

      2. Respondent’s motion to dismiss (ECF No. 7) is GRANTED.

      3. Petitioner's petition for writ of habeas corpus (ECF No. 1) challenging the

judgment of conviction and sentence in State of Florida v. Aaron Berlin, Leon

County Circuit Court Case No. 2009–CF–1690, is DISMISSED with prejudice as

time barred.

      4. The clerk shall enter judgment stating: "The petitioner's petition for writ

of habeas corpus is DISMISSED with prejudice."

      5. A certificate of appealability is DENIED.

      DONE AND ORDERED this              15th        day of    April    , 2021.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
Case 4:20-cv-00354-WS-MJF Document 15 Filed 04/15/21 Page 3 of 3



                                                             Page 3 of 3
